[Not for Publication - Not to be Cited as Precedent]

          United States Court of Appeals
                      For the First Circuit


No. 00-1064

        JOSEPH S. BUSCONE, INDIVIDUALLY AND AS TRUSTEE
                    OF DEPOT REALTY TRUST,

                      Plaintiff, Appellant,

                                  v.

                   US RECOVERIES III, L.L.C.,

                       Defendant, Appellee.


                            ERRATA SHEET


     The opinion of this Court issued on December 6, 2000, is
amended as follows:

     On the cover sheet, replace “Hon. Richard G. Stearns” with
“Hon. Nancy Gertner.”